
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 99
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2012
			Mr. Schweikert
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to require that an increase in the Federal debt requires
		  approval from a majority of the legislatures of the several
		  States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					An
				increase in the Federal debt requires approval from a majority of the
				legislatures of the several
				States.
					.
		
